DETAILED ACTION
This action is responsive to the Continuation Application filed March 10, 2022 and the Preliminary Amendment filed August 1, 2022. Claims 21-40 are pending in the case, with claims 21, 31 and 36 in independent form. The preliminary amendment cancels claims 1-20 and adds new claims 21-40.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Objections
Claim 22 is objected to because of the following informalities:  line 3: delete the repeated word “the”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-30 are rejected on the ground of obviousness nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,620,824. Although the claims at issue are not identical, they are not patentably distinct from each other because they only vary in scope, with the present application claims being broader, and in minor variations of wording.

Regarding claim 21, the ‘824 patent claims recite:
A computer-implemented method for creating and modifying content on an electronic device comprising (i.e., ‘824 patent claim 1, col 12:46-12:47, 13:13-14): displaying, on a touchscreen of the electronic device, an electronic document (i.e., ‘824 patent claim 1, col 12:48-49); receiving a first input at the touchscreen, the first input comprising a first gesture defining a first closed shape at a region of the electronic document (i.e., rectangle gesture ‘824 patent claim 1, col 12:50-60); receiving a second input at the touchscreen, the second input comprises a second gesture that is positioned at least partially within the first closed shape of the first gesture (i.e., subdivision gesture dividing the rectangle ‘824 patent claim 1, col 12:61-13:3, claim 2 col 13:15-17); and in response to determining that the first input and second input have been received within a time threshold, automatically generating a table within the electronic document at a location that corresponds to the region (i.e., ‘824 patent claim 1, col 13:4-13:14).  

Regarding claim 22, which depends from claim 21, the ‘824 patent claims recite:
further comprising: receiving a third input at the touchscreen, the third input comprising a third gesture; and in accordance with the the third gesture, modifying a size of the table within the electronic document (i.e., input moving table edge, increasing a number of columns or rows ‘824 patent claim 4, col 13:27-33).  

Regarding claim 23, which depends from claim 21, the ‘824 patent claims recite:
wherein the second gesture is a subdivision gesture for generating the table within the electronic document having four quadrants (i.e., ‘824 patent claim 2, col 13:15-17).  

Regarding claim 24, which depends from claim 23, the ‘824 patent claims recite:
further comprising: receiving fourth input from the touchscreen and determining the fourth input comprises a selection gesture signaling selection of a first quadrant of the four quadrants; in response to the fourth input, selecting the first quadrant and displaying a visual interface that is configured to receive input of data; updating the first quadrant to include the data that was input at the visual interface (i.e., ‘824 patent claim 3, col 13:18-26, claim 2, col 13:15-17).
  
Regarding claim 25, which depends from claim 23, the ‘824 patent claims recite:
further comprising detecting the subdivision gesture when the second input is within a second error threshold (i.e., ‘824 patent claim 7, col 13:41-43).  

Regarding claim 26, which depends from claim 21, the ‘824 patent claims recite:
further comprising: receiving a third input at the touchscreen, the third input comprising a gesture directed to an edge of the table; and in accordance with the gesture in the received third input, increasing a number of columns of the table or increasing a number of rows of the table (i.e., ‘824 patent claim 4, col 13:27-33).  

Regarding claim 27, which depends from claim 21, the ‘824 patent claims recite:
further comprising generating the table including an initial number of rows and/or an initial number of columns, wherein the initial number of rows and/or the initial number of columns are specified in configuration data (i.e., ‘824 patent claim 5, col 13:34-37).  

Regarding claim 28, which depends from claim 21, the ‘824 patent claims recite:
wherein: the first closed shape is a rectangle shape; and the computer-implemented method further comprising detecting the rectangle shape when the first input is within a first error threshold (i.e., ‘824 patent claim 6, col 13:38-40).  

Regarding claim 29, which depends from claim 21, the ‘824 patent claims recite:
further comprising automatically generating the table only in response to determining that the first input is over an unoccupied area of the document (i.e., ‘824 patent claim 1, col 12:50-60).  

Regarding claim 30, which depends from claim 21, the ‘824 patent claims recite:
further comprising: after placing the table in the document, displaying a first interface button that is configured for increasing a number of columns and a second interface button for increasing a number of rows; receiving fourth input that selects the first interface button; and automatically updating the table to include an additional column and causing re-displaying the table in the touchscreen with the additional column (i.e., ‘824 patent claim 8, col 13:44-52).  

Claims 31 and 34-35 are rejected on the ground of obviousness nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,620,824 in view of Tsudik (Pub. No. US 2014/0194163 A1, published July 10, 2014).

Regarding claim 31, the ‘824 patent claims recite:
A computer-implemented method performed at an electronic device, the method comprising (i.e., ‘824 patent claim 1, col 12:46-12:47, 13:13-14): 
displaying, on a touchscreen of the electronic device, electronic content having an editable region (i.e., ‘824 patent claim 1, col 12:48-49,12:50-13:14); 
receiving a first gesture input at the editable region defining a first shape (i.e., ‘824 patent claim 1, col 12:50-60); 
receiving a second gesture input that is positioned at least partially within the first shape of the first gesture (i.e., ‘824 patent claim 1, col 12:61-13:3, claim 2 col 13:15-17); 
in response to determining that the first input and second input satisfy an object-creation criteria, automatically generating a graphical object within the electronic content at a first location that corresponds to the region (i.e., ‘824 patent claim 1, col 13:4-13:14); and
in response to a third input comprising a third gesture, moving the graphical object within the electronic content at a second location.  
As discussed above, the ‘824 patent claims teaches the graphical object within the electronic content at a location. The ‘824 patent claims do not specifically recite in response to a third input comprising a third gesture, moving the graphical object within the electronic content at a second location.
However, Tsudik teaches in the field related to manipulating mobile device user interfaces based on user interactions with those mobile devices. Tsudik, para 1.Tsudik teaches that, FIG. 2B is a block diagram illustrating an example of a mobile device 200 that can move a virtual object leftward in response to a tapping against the device's right side (in response to a third input comprising a third gesture, moving the graphical object within the electronic content at a second location), according to an embodiment of the invention. Tsudik, Figs 2A-2C, para 36, 35-40.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the method of creating a table of the ‘824 patent claims to include the feature for, in response to a third input comprising a third gesture, moving the graphical object within the electronic content at a second location of Tsudik, with a reasonable expectation of success, in order to provide the user with the ability to easily manipulate and move an object displayed on the touchscreen of the electronic device. Tsudik, Figs 2A-2C, para 6, 35-40.
 
Regarding claim 34, which depends from claim 31 and recites:
wherein: the graphical object is a table (i.e., ‘824 patent claim 1, col 13:4-13:14); and the computer-implemented method further comprising: receiving a fourth input at an edge of the graphical object; and in response to the fourth input, increasing a number of columns of the table or increasing a number of rows of the table (i.e., ‘824 patent claim 4, col 13:27-33).  

Regarding claim 35, which depends from claim 31 and recites:
further comprising: automatically generating the graphical object in response to determining that the first input is over an unoccupied area of the electronic content (i.e., ‘824 patent claim 1, col 12:50-60). 

Claims 32 and 33 are rejected on the ground of obviousness nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,620,824 in view of Tsudik (Pub. No. US 2014/0194163 A1, published July 10, 2014) as applied to claim 31 above, and further in view of Kelso et al.(Pub. No. US 2016/0179764 A1, filed December 23, 2014) hereinafter Kelso.

Regarding claim 32, which depends from claim 31 and recites:
wherein: the first shape is a rectangle shape (i.e., ‘824 patent claim 1, col 12:50-66); the second gesture is a subdivision gesture (‘824 patent claim 1, col 12:50-66, claim 2, col 13:15-17) represented by a symbol or a letter; 
Thus, ‘824 patent claims recite the first is a rectangle shape and the second gesture is a subdivision gesture. The ‘824 patent claims do not specifically recite a subdivision gesture represented by a symbol or a letter.
However, Kelso teaches in the field related to information handling devices (“devices”), for example cell phones, smart phones, tablet devices, laptop computers, and the like permit users to input handwriting using a finger or pen/stylus. Kelso, para 1. Kelso teaches that, To automatically format a table, an embodiment may use an explicit input such as a dedicated table gesture input. For example, because it may not be apparent that the handwritten ink strokes represent a table until a user has written several blocks, table creation may begin with an explicit gesture such as drawing a box or large “T” shape with a pen or finger tip. With a “T” shape gesture, the position of the vertical division between the initial two columns may be set by the “T” gesture's vertical stroke (a subdivision gesture represented by a symbol or a letter). Once the table framing has been made, each table cell may behave as a paragraph block. Text wraps within the block's boundaries and the column or row grows as the user writes into a hot-zone, e.g., at the bottom and right sides of the existing block. Kelso, para 33.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the method of creating a table of the ‘824 patent claims to include the feature for a subdivision gesture represented by a symbol or a letter of Kelso, with a reasonable expectation of success, in order to provide the user with ability to automatically format a table using an explicit input such as a dedicated table gesture input. Kelso, para 33, 1.
the subdivision gesture indicates dividing the rectangle shape into a plurality of quadrants (i.e., ‘824 patent claim 1, col 12:50-66, claim 2, col 13:15-17); 
the third gesture comprises tapping an edge of the graphical object; and in response to the third gesture, the electronic device is configured to select and move the graphical object to the second location within the electronic content. 
As discussed above, the ‘824 patent claims teaches the graphical object within the electronic content at a location. ‘824 patent claim 1, col 12:46-13:14 As similarly discussed above, the ‘824 patent claims do not specifically recite third gesture comprises tapping an edge of the graphical object; and in response to the third gesture, the electronic device is configured to select and move the graphical object to the second location.
However, Tsudik teaches in the field related to manipulating mobile device user interfaces based on user interactions with those mobile devices. Tsudik, para 1.Tsudik teaches that, Although FIG. 2A illustrates only a single virtual object on the display of mobile device 200, in various embodiments of the invention, the display can portray multiple separate virtual objects at various different locations. In such embodiments, a user of mobile device 200 can touch a particular one of the several concurrently displayed virtual objects in order to cause that particular virtual object to become the currently selected virtual object. As will be seen from the discussion below, the application of physical force, such as fingertip-tapping, to various surfaces of mobile device 200 can cause mobile device 200 to move the currently selected virtual object (e.g., virtual object 202) in directions determined based on the surface to which the physical force has been applied (third gesture comprises tapping an edge of the graphical object; and in response to the third gesture, the electronic device is configured to select and move the graphical object to the second location (moving selected graphical object to the second location when user tapping gesture is on any side of touchscreen, including the edge of the graphical object). More specifically, in an embodiment of the invention, the direction in which mobile device 200 moves the currently selected virtual object can be the direction in which the force is applied, or, in other words, in a direction toward a surface opposite the surface to which the force was applied. However, in alternative embodiments of the invention, the currently selected virtual object can be moved in other directions in response to the application of the force; the currently selected virtual object can even be moved toward the surface to which the force was applied. Tsudik, Figs 2A-2C, para 35, 36-40. FIG. 2B is a block diagram illustrating an example of a mobile device 200 that can move a virtual object leftward in response to a tapping against the device's right side, according to an embodiment of the invention. Tsudik, Figs 2A-2C, para 36, 35-40.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the method of creating a table of the ‘824 patent claims to include the feature for a subdivision gesture represented by a symbol or a letter of Kelso, and the feature for in response to a third input comprising a third gesture, moving the graphical object within the electronic content at a second location the third gesture comprises tapping an edge of the graphical object; and in response to the third gesture, the electronic device is configured to select and move the graphical object to the second location of Tsudik, with a reasonable expectation of success, in order to provide the user with ability to automatically format a table using an explicit input such as a dedicated table gesture input and in order to provide the user with the ability to easily manipulate and move an object displayed on the touchscreen of the electronic device. Kelso, para 33,1.Tsudik, Figs 2A-2C, para 6, 35-40.

Regarding claim 33, which depends from claim 32 and recites:
further comprising: receiving a fourth input at the touchscreen and determining the fourth input comprises a selection gesture signaling selection of a first quadrant of the plurality of quadrants of the graphical object; in response to the fourth input, selecting the first quadrant and displaying a visual interface that is configured to receive input of data; and updating the first quadrant to include and display the data that was input at the visual interface (i.e., ‘824 patent claim 3, col 13:18-26, claim 2, col 13:15-17).
 
Claims 36-40 are rejected on the ground of obviousness nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,620,824 in view of Le (Pub. No. US 2015/0205398 A1, published July 23, 2015).

Regarding claim 36, the ‘824 claims recite:
A server, comprising: at least one memory configured to store instructions; and at least one processor configured to execute the instructions stored in the at least one memory, which causes the server to perform operations for creating and modifying content on an electronic device, the operations comprising: 
The ‘824 patent claim 10 recites A computer system for creating a table without accessing a menu comprising: a mobile device comprising a touchscreen and one or more processors and electronic digital memory storing one or more sequences of instructions which, when executed by the one or more processors, cause the one or more processors to perform” ‘824 patent claim 10, col 13:57-63. The ‘824 patent claims do not recite a server. 
However, Le teaches in the field related to a system, method, and apparatus for managing the drawing of graphical objects. Le, Abstract. Le teaches a server in that Le discloses that the example method, system, and apparatus may be implemented as a graphical object manager. In an embodiment, a graphical object manager is provided within an application local to a client device (e.g., a computer, laptop, processor, server, smartphone, smartwatch, tablet computer, etc.). Le, Figs 1, 2, para 26, 43, 46, 72, 109.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the computer system for creating a table of the ‘824 patent claims using the server of Le, with a reasonable expectation of success, in order to enable providing different embodiments for managing graphical objects that include a client server environment.
causing display, on a touchscreen of the electronic device, an electronic document (i.e., ‘824 patent claim 1, col 12:48-49); 
causing a first closed shape being generated for displaying at a region of the electronic document in response to a first input received at the touchscreen, the first input comprising a first gesture (i.e., ‘824 patent claim 1, col 12:50-60);
causing a second input to be received at the touchscreen, the second input comprises a second gesture that is positioned at least partially within the first closed shape of the first gesture (i.e., ‘824 patent claim 1, col 12:61-13:3, claim 2 col 13:15-17); and 
causing a table being automatically generated within the electronic document at a location that corresponds to the region (i.e., ‘824 patent claim 1, col 13:4-13:14).   

Regarding claim 37, which depends from claim 36 and recites:
wherein the table is automatically generated in response to determining that the first input and the second input have been received at the touchscreen within a time threshold (i.e., ‘824 patent claim 1, col 12:4-13:14).  

Regarding claim 38, which depends from claim 36 and recites:
wherein the operations further comprise: causing modification of a size of the table within the electronic document in response to a third input comprising a third gesture being received at the touchscreen; wherein: the third gesture is directed to an edge of the table; the modification of the size of the table corresponds to increasing a number of rows or a number of columns of the table, or increasing an area on the touchscreen of the used for displaying the table (i.e., ‘824 patent claim 4, col 13:27-33). 

Regarding claim 39, which depends from claim 36 and recites:
wherein the second gesture is a division gesture for generating the table within the electronic document having a plurality of data fields, the plurality of data fields corresponds to a number of rows and a number of columns of the table (i.e., ‘824 patent claim 1, col 12:64-13:14, claim 5 col 13:34-37).  

Regarding claim 40, which depends from claim 36 and recites:
wherein the operations further comprise: causing a third input to be received at the touchscreen, the third input comprises a third gesture directed to an edge of the table, and in response to the third gesture, increasing a number of columns of the table or increasing a number of rows of the table (i.e., ‘824 patent claim 4, col 13:27-33).

Claims 21-30 are rejected on the ground of obviousness nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,990,277. Although the claims at issue are not identical, they are not patentably distinct from each other because they only vary in scope, with the present application claims being broader, and in minor variations of wording. The ‘277 patent claims recite subject matter substantially similar to the ‘824 patent claims discussed above and are similarly rejected as set forth above with respect to the ‘824 patent claims.

Claims 31 and 34-35 are rejected on the ground of obviousness nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,990,277 in view of Tsudik. The ‘277 patent claims recite subject matter substantially similar to the ‘824 patent claims discussed above and are similarly rejected as set forth above with respect to the ‘824 patent claims in view of Tsudik.

Claims 32 and 33 are rejected on the ground of obviousness nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,990,277 in view of Tsudik and Kelso. The ‘277 patent claims recite subject matter substantially similar to the ‘824 patent claims discussed above and are similarly rejected as set forth above with respect to the ‘824 patent claims in view of Tsudik and Kelso.

Claims 36-40 are rejected on the ground of obviousness nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,990,277 in view of Le. The ‘277 patent claims recite subject matter substantially similar to the ‘824 patent claims discussed above and are similarly rejected as set forth above with respect to the ‘824 patent claims in view of Lee.


Claims 21-30 are rejected on the ground of obviousness nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,275,501. Although the claims at issue are not identical, they are not patentably distinct from each other because they only vary in scope, with the present application claims being broader, and in minor variations of wording. The ‘501 patent claims recite subject matter substantially similar to the ‘824 patent claims discussed above and are similarly rejected as set forth above with respect to the ‘824 patent claims.

Claims 31 and 34-35 are rejected on the ground of obviousness nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,275,501 in view of Tsudik. The ‘501 patent claims recite subject matter substantially similar to the ‘824 patent claims discussed above and are similarly rejected as set forth above with respect to the ‘824 patent claims in view of Tsudik.

Claims 32 and 33 are rejected on the ground of obviousness nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,275,501 in view of Tsudik and Kelso. The ‘501 patent claims recite subject matter substantially similar to the ‘824 patent claims discussed above and are similarly rejected as set forth above with respect to the ‘824 patent claims in view of Tsudik and Kelso.

Claims 36-40 are rejected on the ground of obviousness nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,275,501 in view of Le. The ‘501 patent claims recite subject matter substantially similar to the ‘824 patent claims discussed above and are similarly rejected as set forth above with respect to the ‘824 patent claims in view of Lee.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Smith (US 2014/0194163 A1); 
Duong (US 2014/0298223 A1);
 LaViola (US 2006/0001656 A1);
 Lee (US 9612736 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA M LEVEL whose telephone number is (303)297-4748. The examiner can normally be reached Monday through Friday 8:00 AM - 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA M LEVEL/           Examiner, Art Unit 2144